UNPUBLISHED ORDER
                              Not to be cited per Circuit Rule 53



           United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 26, 2005
                              Decided November 17, 2005

                                          Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge


No. 05-2134

MICHAEL L. SHAKMAN and PAUL                        Appeal from the United States
M. LURIE,                                          District Court for the Northern
                                                   District of Illinois, Eastern Division.
      Plaintiffs-Appellees,
                                                   No. 69 C 2145
              v.
                                                   Wayne R. Andersen, Judge.
CITY OF CHICAGO,

      Defendant-Appellant.


                                         ORDER

       The judgment of the district court is vacated and the case is remanded to the
district court for further proceedings consistent with our opinion in Shakman v.
City of Chicago, 426 F.3d 925 (7th Cir. 2005). The parties shall bear their own costs
in this court.